DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a second cell array structure comprising a third free magnetic pattern between the first and second free magnetic patterns, and a fourth free magnetic pattern spaced apart from the third free magnetic pattern in the second direction with the second free magnetic pattern therebetween, wherein the first cell array structure further comprises a first transistor region comprising first transistors connected to the first and second free magnetic patterns, wherein the second cell array structure further comprises a second transistor region comprising second transistors connected to the third and fourth free magnetic patterns, and wherein the second transistor region is spaced apart from the first transistor region in the first direction”, [claim 16]” a second cell array structure comprising second group magnetic patterns extending in the first direction between the first group magnetic patterns, and a second transistor region comprising second transistors connected to the second group magnetic patterns, wherein the first transistors are arranged in the second direction, the second transistors are arranged in the second direction, and the second transistor region is spaced apart from the first transistor region in the first direction”, and [claim 21]” second group magnetic patterns between the first group magnetic patterns; a first transistor region comprising first transistors connected to first end regions of the first group magnetic patterns and arranged in the second direction; a second transistor region comprising second transistors connected to second end regions of the second group magnetic patterns and arranged in the second direction; a first center transistor region comprising first center transistors connected to respective first center regions of the first group magnetic patterns; and a second center transistor region comprising second center transistors connected to respective second center regions of the second group magnetic patterns, wherein the second transistor region is spaced apart from the first transistor region in the first direction, and wherein each of the first and second transistor regions and each of the first and second center transistor regions comprises a pair of gate electrodes extending in the first direction and a first dopant region between the pair of gate electrodes” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898